PER CURIAM.
Plaintiff/counter-defendant/appellant 3L Real Estate LLC appeals to this Court the trial court’s Final Judgment to Quiet Title to Real Property and for Reforeclosure, as well as the trial court’s non-final order granting defendant/counter-plaintifUappel-lee Upstate Enterprises LLC’s Motion to Compel PlaintifUCounter-Defendant to Exercise Right of Redemption. Appellee agrees with appellant that as a result of the mortgagee’s failure to name the appellant in the underlying mortgage foreclosure, the appellant’s February 19, 2014 Certificate of Title was void, and the trial court’s order compelling appellant to redeem the property constituted error. Accordingly, based on appellee’s concession of error, we reverse the Final Judgment to Quiet Title to Real Property and for Refo-reclosure entered on August 5, 2014, as well as the trial court’s Order on appellee’s Motion to Compel entered on June 4, 2014, and remand to the trial court for further proceedings consistent with this opinion.
Reversed and remanded.